     Case 5:19-cv-00684-SVW-SP Document 1 Filed 04/16/19 Page 1 of 8 Page ID #:1




 1
     Jeremy Branch Bar #303240
 2   The Law Offices of Jeffrey Lohman, P.C.
     4740 Green River Road, Suite 310,
 3   Corona, CA 92880
 4
     Tel. (866) 329-9217 ext. 1009
     Fax: (657) 246-1312
 5   Email: jeremyb@jlohman.com
 6
     Attorney for Plaintiff
 7   YOLANDA FULTON
 8

 9                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
10

11
     YOLANDA FULTON,                           Case No.:
12
                 Plaintiff,                    PLAINTIFF’S COMPLAINT
13
         v.                                    (Telephone Consumer Protection Act)
14   CAPITAL ONE BANK (USA), N.A.,
15               Defendant.

16

17

18         YOLANDA FULTON (Plaintiff), by her attorney, alleges the following
19
           against CAPITAL ONE BANK (USA), N.A. (Defendant):
20
        1. Plaintiff brings this action on behalf of herself individually seeking damages
21

22         and any other available legal or equitable remedies resulting from the illegal

23         actions of Defendant, in negligently, knowingly, and/or willfully contacting
24
           Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
25


                                             -1-
                                    PLAINTIFF’S COMPLAINT
     Case 5:19-cv-00684-SVW-SP Document 1 Filed 04/16/19 Page 2 of 8 Page ID #:2




          Consumer Protection Act (hereinafter “TCPA”), 47 U.S.C. § 227 et seq and
 1

 2        in violation of California’s Rosenthal Fair Debt Collection Practices Act
 3
          (hereinafter “RFDCPA”), Ca Civ. Code § 1788.17.
 4

 5                               JURISDICTION AND VENUE
 6
       2. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C.
 7
          §227(b)(3). See, Mims v. Arrow Financial Services, LLC, 132 S.Ct. 740
 8

 9        (2012), holding that federal and state courts have concurrent jurisdiction over

10        private suits arising under the TCPA.
11
       3. Venue is proper in the United States District Court for the Central District of
12
          California pursuant to 28 U.S.C § 1391(b) because Plaintiff resides within
13

14        this District and a substantial part of the events or omissions giving rise to the
15
          herein claims occurred, or a substantial part of property that is the subject of
16
          the action is situated within this District.
17

18
                                          PARTIES

19     4. Plaintiff is a natural person residing in San Bernardino County, in the city of
20
          Joshua Tree, California.
21
       5. Defendant is a Virginia Corporation doing business in the State of California
22

23        with its principal place of business in McLean, Virginia.

24     6. At all times relevant to this Complaint, Defendant has acted through its agents
25
          employees, officers, members, directors, heir, successors, assigns, principals,

                                              -2-
                                     PLAINTIFF’S COMPLAINT
     Case 5:19-cv-00684-SVW-SP Document 1 Filed 04/16/19 Page 3 of 8 Page ID #:3




          trustees, sureties, subrogees, representatives and insurers.
 1

 2                            FACTUAL ALLEGATIONS
 3
       7. Defendant is a “person” as defined by 47 U.S.C. § 153 (10).
 4
       8. Defendant placed collection calls to Plaintiff seeking and attempting to
 5

 6
          collect on alleged debts incurred through purchases made on credit issued by

 7        Defendant.
 8
       9. Defendant placed collection calls to Plaintiff’s cellular telephone at phone
 9
          number (760) 799-11XX.
10

11     10. Defendant places collection calls to Plaintiff from phone numbers including,

12        but not limited to (800) 365-2024.         Per its prior business practices,
13
          Defendant’s calls were placed with an automated dialing system (“auto-
14
          dialer”).
15

16     11. Defendant used an “automatic telephone dialing system”, as defined by 47
17        U.S.C. § 227(a) (1) to place its telephone calls to Plaintiff seeking to collect
18
          a consumer debt allegedly owed by Plaintiff, YOLANDA FULTON.
19

20
       12. Defendant’s calls constituted calls that were not for emergency purposes as

21        defined by 47 U.S.C. § 227(b)(1)(A).
22
       13. Defendant’s calls were placed to a telephone number assigned to a cellular
23
          telephone service for which Plaintiff incurs a charge for incoming calls
24

25        pursuant to 47 U.S.C. § 227(b)(1).


                                            -3-
                                    PLAINTIFF’S COMPLAINT
     Case 5:19-cv-00684-SVW-SP Document 1 Filed 04/16/19 Page 4 of 8 Page ID #:4




       14. Defendant never received Plaintiff’s “prior express consent” to receive calls
 1

 2        using an automatic telephone dialing system or an artificial or prerecorded
 3
          voice on her cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 4
       15. On September 27, 2018, Plaintiff called into Defendant’s company at phone
 5

 6
          number (800)365-2024. Plaintiff spoke with Defendant’s male representative

 7        (“Vincent”) and requested that Defendant cease calling Plaintiff’s cellular
 8
          phone.
 9
       16. During the conversation, Plaintiff gave Defendant her social security number
10

11        and date of birth to assist Defendant in accessing her account before asking

12        Defendant to stop calling her cell phone.
13
       17. Plaintiff revoked any consent, explicit, implied, or otherwise, to call her
14
          cellular telephone and/or to receive Defendant’s calls using an automatic
15

16        telephone dialing system in her conversation with Defendant’s representative
17        on September 27, 2018.
18
       18. Despite Plaintiff’s request to cease, Defendant placed another collection call
19

20
          to Plaintiff on up until November 13, 2018.

21     19. Despite Plaintiff’s request that Defendant cease placing automated collection
22
          calls, Defendant placed at least forty (40) automated calls to Plaintiff’s cell
23
          phone.
24

25


                                            -4-
                                   PLAINTIFF’S COMPLAINT
     Case 5:19-cv-00684-SVW-SP Document 1 Filed 04/16/19 Page 5 of 8 Page ID #:5




 1

 2                    FIRST CAUSE OF ACTION
         NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
 3
                         PROTECTION ACT
 4                         47 U.S.C. § 227

 5
       20. Plaintiff repeats and incorporates by reference into this cause of action the
 6
          allegations set forth above at Paragraphs 1-19.
 7

 8     21. The foregoing acts and omissions of Defendant constitute numerous and
 9        multiple negligent violations of the TCPA, including but not limited to each
10
          and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
11

12
       22. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,

13        Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
14
          every violation, pursuant to 47 U.S.C. §227(b)(3)(B).
15
       23. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in
16

17        the future.

18                 SECOND CAUSE OF ACTION
      KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
19
                  CONSUMER PROTECTION ACT
20                     47 U.S.C. § 227 et. seq.
21
       24. Plaintiff repeats and incorporates by reference into this cause of action the
22

23
          allegations set forth above at Paragraphs 1-19.

24     25. The foregoing acts and omissions of Defendant constitute numerous and
25
          multiple knowing and/or willful violations of the TCPA, including but not

                                             -5-
                                    PLAINTIFF’S COMPLAINT
     Case 5:19-cv-00684-SVW-SP Document 1 Filed 04/16/19 Page 6 of 8 Page ID #:6




          limited to each and every one of the above cited provisions of 47 U.S.C. §
 1

 2        227 et seq.
 3
       26. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
 4
          227 et seq., Plaintiff is entitled an award of $1,500.00 in statutory damages,
 5

 6
          for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47

 7        U.S.C. § 227(b)(3)(C).
 8
       27. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in
 9
          the future.
10

11                    THIRD CAUSE OF ACTION
            DEFENDANT VIOLATED THE ROSENTHAL FAIR DEBT
12                  COLLECTION PRACTICES ACT
13
                        CA CIV CODE § 1788.17

14     28. Plaintiff repeats and incorporates by reference into this cause of action the
15
          allegations set forth above at Paragraphs 1-19.
16
       29. Defendant violated the RFDCPA based on the following:
17

18           a. Defendant violated the §1788.17 of the RFDCPA by continuously

19               failing to comply with the statutory regulations contained within the
20
                 FDCPA, 15 U.S.C. § 1692 et seq.
21
                                 PRAYER FOR RELIEF
22

23        WHEREFORE, Plaintiff, YOLANDA FULTON, respectfully requests
24     judgment be entered against Defendant, CAPITAL ONE BANK (USA), N.A. for
25
       the following:

                                             -6-
                                    PLAINTIFF’S COMPLAINT
     Case 5:19-cv-00684-SVW-SP Document 1 Filed 04/16/19 Page 7 of 8 Page ID #:7




                               FIRST CAUSE OF ACTION
 1

 2     30. For statutory damages of $500.00 multiplied by the number of negligent
 3
          violations of the TCPA alleged herein (40); $20,000.00;
 4
       31. Actual damages and compensatory damages according to proof at time of
 5
          trial;
 6
                             SECOND CAUSE OF ACTION
 7
       32. For statutory damages of $1,500.00 multiplied by the number of knowing
 8

 9        and/or willful violations of TCPA alleged herein (40); $60,000.00;
10
       33. Actual damages and compensatory damages according to proof at time of
11        trial;
12                              THIRD CAUSE OF ACTION
13
       34. Declaratory judgment that Defendant’s conduct violated the Rosenthal Fair
14
          Debt Collection Practices Act;
15
       35. Statutory damages of $1000.00 pursuant to the Rosenthal Fair Debt
16
          Collection Practices Act, Cal. Civ. Code §1788.30(b);
17
       36. Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt
18
          Collection Practices Act, Cal. Civ Code § 1788.30(c), and;
19
       37. Actual damages and compensatory damages according to proof at time of
20
          trial;
21
                            ON ALL CAUSES OF ACTION
22
       38. Actual damages and compensatory damages according to proof at time of
23
          trial;
24
       39. Costs and reasonable attorneys’ fees, and;
25
       40. Any other relief that this Honorable Court deems appropriate.

                                           -7-
                                   PLAINTIFF’S COMPLAINT
     Case 5:19-cv-00684-SVW-SP Document 1 Filed 04/16/19 Page 8 of 8 Page ID #:8




 1                                   JURY TRIAL DEMAND
 2     41. Plaintiff demands a jury trial on all issues so triable.
 3

 4                                           RESPECTFULLY SUBMITTED
 5

 6     Dated: April 16, 2019                 By: /s/ Jeremy Branch
                                             Attorney for Plaintiff YOLANDA
 7
                                             FULTON
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                              -8-
                                     PLAINTIFF’S COMPLAINT
